Title: To George Washington from Alexander Scammell, 24 May 1781
From: Scammell, Alexander
To: Washington, George


                        
                            Sr
                            Clarks Town May 24th 1781
                        
                        I was honor’d with your Letter of the 17tenth the 18tenth in the afternoon. I proceeded without delay to
                            Dobb’s Ferry leaving orders for the detachment to be form’d at King’s Ferry. Saw Capt. Lawrence the morning of the 19tenth
                            concerted measures with him. Return’d to the detachment and found the connecticut Troops had but just arrived, and that
                            the whole had no provision a major part having been destitute two days. I with difficulty obtain’d one days meat from the
                            magazine at Stoney Point & sent a Boat immediately to west point for a supply. march’d that evening below
                            Haverstraw. The next morning reached Nyack. My intelligence would not justify a further movement that day. On the Evening
                            of the 21st marched and from my Intelligence and the precautions taken had a very great prospect of success. But
                            unfortunately was overtaken by a violent storm of rain which oblidg’d me to put the Troops under cover at Closter, where
                            the incessant rain oblidged me to remain all Night. The mens arms being in very bad order the next morning and the
                            possibility of the enemys having recieved Intelligence of our movements, Induced me to fall back to the upper part of
                            Tapan towards Clark’s Town holding out an appearance of returning to King’s Ferry. Last Evening I divested my men of their
                            Packs and got under march when I receivd Intelligence from a gentleman sent for the purpose that the refugees had
                            abandoned their works and had fell down with their Craft opposite to the place where their old block house stood,
                            & that a very considerable number of ships lay in the North River above the City. I immediately retired to this
                            place. The Refugees it seems had repaird part of old fort Lee Viz. the west Face, and part of the north & south
                            sides something in this form. diagram of vertical rectangle They had abbated the western side and the
                            two ends, and had begun to freize the work. The eastern side which was most securely assailable was very incomplete. The
                            militia and yearmen are about destroying the work. I am extremely sorry that their unexpected departure prevented my making
                            the 2nd attempt, as I had a very great prospect of success. By information from Capt. Lawrence who was on the spot, and saw
                            several persons who were with the Refugees when the order came for them to abandon theie post. It appears that the Order
                            was very unexpected to Ward & his men some of whom flew into a violent passion and broke their Guns. It is
                            reported that they have taken off six or seven of the worst Tories in the english Neighbourhood, and carried them on bord
                            in irons. Various rumors (as is usual on such occasions) prevaild amongst them, one was that the body of french Troops had
                            landed on the back of Long Island. I have sent a Subaltern with a small reconnoitring party to go down the west side of
                            the River for Intelligence. It is not improbable that the refugees are going to reestablish themselves at their old
                            position. I should be exceeding happy if an Opportunity should present for a third attempt. I am very much mortify’d that
                            I have hitherto been prevented from giving them a blow. They are amphibious animals, keep on board their craft by night
                            and come on shore every morning with great precaution. I beg leave to make you my most grateful acknowledgements for
                            honoring me with this Command, and wish to render every service in the power of Yr most respectful, oblidged &
                            Obedt Servt
                        
                            Alex. Scammell
                        
                        
                            P.S. The guard boat left the lower Closter this morning 7 oClock. No movement of Boats or Ships. By
                                Information from Tarry Town, all passing to or from York Island is stop’d. we can procure no late papers from the
                                City—I forgot to mention that Capt. Lawrence is not in service, he has declin’d the State appointment.
                        

                    